Citation Nr: 1605061	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and insomnia, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a skin disorder, to include tinea versicolor.

4.  Entitlement to an initial compensable rating for chronic right hamstring muscle strain.

5.  Entitlement to an initial compensable rating for chronic left hamstring muscle strain.

6.  Entitlement to an initial compensable rating for venereal warts.

7.  Entitlement to an initial compensable rating for chronic synovitis of the carpal-first metacarpal joint of the left thumb with bone spur.  

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board observes that the agency of original jurisdiction (AOJ) originally adjudicated two separate claims of entitlement to service connection for depression and insomnia.  Additionally, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and insomnia.

The Board notes that, following the issuance of the September 2013 statement of the case, the Veteran, through his attorney, submitted additional evidence with a waiver of AOJ consideration in December 2015.  38 C.F.R. § 20.1304(c) (2015).  Furthermore, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in October 2013 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, the Board may properly consider all additional evidence submitted.

The issue of entitlement to service connection for allergic rhinitis has been raised by the record in a July 2010 VA examination, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an initial compensable rating for venereal warts is addressed in the decision below.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, venereal warts have not been manifested by voiding or renal dysfunction; do not affect the head, face, or neck, are not deep and do not cause limited motion, do not cover an area or areas of 144 square inches (929 square cm) or greater, and are not unstable, or painful on examination; and do not have any disabling effects. 



CONCLUSION OF LAW

The criteria for an initial compensable rating for venereal warts are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7529, 4.118, Diagnostic Code 7819 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by adjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his venereal warts from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his venereal warts was granted and an initial rating was assigned in the August 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has also been afforded a VA examination in July 2010 that addressed the nature and severity of his venereal warts.  The Board observes that this examination is over five years old.  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  The Veteran has not alleged, and the evidence does not show, that this disability has worsened since the most recent examination in July 2010.  Moreover, the Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran is service-connected for venereal warts and an initial noncompensable rating has been assigned pursuant to Diagnostic Code 7529-7819, effective April 12, 2010.  He claims that a compensable rating for such disability is warranted.

Diagnostic Code 7819 provides ratings for benign skin neoplasms, which are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.  

Diagnostic Code 7800 provides ratings for scars or other disfigurement of the head, face, or neck.  A 10 percent rating is warranted where there is one characteristic of disfigurement.  Note (1) specifies that the 8 characteristics of disfigurement are as follows: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square cm); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square cm).  Under Diagnostic Code 7800, higher ratings of 30 percent, 50 percent, and 80 percent disabling are warranted for more severe scars or disfigurement.

Diagnostic Code 7801 provides that scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square cm.) but less than 12 square inches (77 sq. cm.).  Higher ratings are available for scars of greater area.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1).

Diagnostic Code 7802 provides a 10 percent rating for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 square cm) or greater. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating is warranted where there are three or four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.   

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7529 pertains to benign neoplasms of the genitourinary system and provides that such should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b.

Voiding dysfunction is rated base upon urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  38 C.F.R. § 4.115a.  Renal dysfunction warrants a 30 percent disability rating if it results in constant albumin or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.

The VA and private treatment records on file do not include findings specific to the Veteran's venereal warts; however, as will be further discussed below, indicate that he has been prescribed with topical lotions to treat his skin problems, including a fungal infection.  

Additionally, the Veteran was provided with a VA examination in July 2010.  Upon examination, there were two 3-4 millimeter warts on underside of shaft of penis.  The examiner noted that the Veteran was prescribed a topical solution for treatment, and had been using it near constantly for the prior 12 months.  However, the examiner noted that the treatment was neither a corticosteroid nor an immunosuppressive medication.

Based on the foregoing, the Board finds that an initial compensable rating for venereal warts is not warranted.  In this regard, the Board initially notes that there is no evidence, and there are no contentions by the Veteran, that his venereal warts have resulted in any voiding or renal dysfunction.  As such, a rating under Diagnostic Code 7529 is not warranted.  
	
The Board further finds that the Veteran's service-connected venereal warts do not affect his head, face, or neck, are not deep and do not cause limited motion, do not cover an area or areas of 144 square inches (929 square cm) or greater, and are not unstable or painful on examination.  As such, ratings under Diagnostic Codes 7800, 7801, 7802, and 7804 are not warranted.  
  
The Veteran's service-connected venereal warts additionally do not have any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804.  As such, a rating based on disabling effects under Diagnostic Code 7805 is not warranted.  

The Board has considered rating the Veteran's venereal warts under other Diagnostic Codes pertaining to disabilities of the skin, including dermatitis or eczema, for example.  VA medical records reflect that the Veteran has been prescribed with topical lotions to treat his skin problems, including a fungal infection.  The Board notes that "systemic" is defined as pertaining to or affecting the body as a whole, and "therapy" is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896, whereas 'topical' "pertain[s] to a particular surface area." Id. at 1923.  See generally Psoriasis, Treatments and Drugs, MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/psoriasis/basics/treatment/con-20030838 (last visited Aug. 14, 2015) (discussing the difference between 'topical treatments, light therapy[,] and systemic medications' in the dermatology context).  It is unclear from these records whether the lotions prescribed are to treat his service-connected genital warts or another skin disorder; however, as they are topical treatments, these medications would not meet the criteria for a compensable disability rating under Diagnostic Codes that pertain to skin disabilities not specifically affecting exposed areas, as these require systemic therapy for treatment.  Other Diagnostic Codes refer the rater to Diagnostic Codes 7801-7805, which have been addressed above.  The criteria under the remaining Diagnostic Codes include symptoms not applicable to those shown here.  As such, rating the Veteran's skin disability under another Diagnostic Code would not be appropriate given the circumstances in this case.  38 C.F.R. § 4.118, Diagnostic Codes 7806-7833.

The Board has also considered the applicability of Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  However, while the evidence shows that the Veteran has venereal warts on the shaft of his penis, there is no deformity noted and there is no evidence that such have resulted in erectile dysfunction.  Therefore, a rating under Diagnostic Code 7522 is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected venereal warts; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's venereal warts with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  Specifically, the rating criteria for disabilities of the skin contemplate the location, characteristics, and area affected by the service-connected skin disability and any functional limitations attributed to the disability.  In addition, in this case, the Veteran's venereal warts have also been service-connected under a Diagnostic Code pertaining to any potential genitourinary effects.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his service-connected venereal warts.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected venereal warts.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his venereal warts.  In fact, a November 2015 Mental Disorders Disability Benefits Questionnaire reflects that he is currently in school for social work.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claim decided herein and, consequently, no further consideration of such is necessary at this time.    

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for venereal warts.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeals and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial compensable rating for venereal warts is denied.



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the most recent medical records in the claims file are from March 2011.  However, it appears that the Veteran has been in receipt of ongoing treatment.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  As such, on remand, current VA and private medical records should be obtained and associated with the claims file.

The Veteran has contends that he has an acquired psychiatric disorder, to include depression and insomnia, that began during service or are otherwise related to service.  In the alterative, he has claimed that such is secondary to his service-connected disabilities.  Furthermore, it appears that his insomnia may be part and parcel of his psychiatric disorders.  Service treatment records reflect that, in December 1987, the Veteran had a patch of hair missing from his scalp.  The examiner diagnosed alopecia areata and indicated that the Veteran had been undergoing marked stress.  The Veteran reported that he was under financial stress and had insomnia in January 1988.  In August 1988, the Veteran was seen by a social worker for marital discord.  In November 1988, the Veteran was assessed as having a loss of control, social impairment, increased tolerance to alcohol, and depressed mood as a withdrawal symptom.  On his April 1989 Report of Medical History, the Veteran indicated that he had frequent trouble sleeping, depression, and excessive worry.

Post-service treatment records reflect ongoing treatment for substance abuse.  However, a March 2010 VA medical record reflects that the Veteran reported that he had been treated for depression and anxiety.  A March 2010 VA medical record reflects the diagnoses of anxiety disorder, obsessive compulsive, and addictive disorder.  These records also reflect that the Veteran had been prescribed an antidepressant.  It is unclear from the record whether the Veteran's substance abuse is related his depression and anxiety, whether it is an unrelated, separate diagnosis, or whether it is secondary to his depression and anxiety.

The Board notes that, for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001). 

The Veteran submitted an opinion from a private provider dated in November 2015.  However, for the following reasons, the Board finds that this opinion is inadequate.  First, the examiner diagnosed depressive disorder due to a medical condition with depressed features, and noted that there were no other diagnosed mental disorders.  However, the record includes diagnoses of anxiety and substance abuse disorders.  In addition, she found that it was more likely than not that his depressive disorder was aggravated by his service-connected physical disabilities.  However, she did not provide an opinion as to the role the Veteran's substance abuse has played in his diagnosed psychiatric disorders.

In this case, the evidence reflects that the Veteran has been diagnosed for psychiatric disorders other than substance abuse.  As the record reflects that the Veteran was seen for psychiatric difficulties while in service, and has a diagnosis of an anxiety disorder at present, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has a current psychiatric disorder that is related to or began during active duty service, or is secondary to his service-connected disabilities.  

Furthermore, as the AOJ has not considered the Veteran's claim for service connection for an acquired psychiatric disorder on a secondary basis, he has not yet been afforded proper VCAA notice as to such aspect of his claim.  Such should be accomplished on remand.

The Veteran contends that he has a skin disorder, other than his service-connected venereal warts, to include tinea versicolor, that began during service.  The Veteran's service treatment records reflect several instances of treatment for rashes on various parts of his body.  He was provided with a VA examination in July 2010; however, no diagnosis or opinion was provided.  In this regard, at such time, the Veteran reported that he had pruritic blotches on his back and chest, but had no such outbreak at the time of the examination.  However, he contended that his rash had occurred intermittently since active duty.  

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court held that an examination during a remission phase did not accurately reflect elements of a skin condition.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).

In light of the foregoing, the Veteran should be afforded a VA skin examination to determine the etiology of any skin disorder, other than his separately service-connected venereal warts.  To the extent possible, the examination should be scheduled during an active phase of the disorder.  

The Veteran has contended that his service-connected chronic right and left hamstring muscle strain disorders and his service-connected chronic synovitis of the carpal-first metacarpal joint of the left thumb with bone spur warrant compensable ratings.  He was provided with a VA examination in July 2010.

With regard to his service-connected right and left thigh disabilities, the Board notes that such disabilities have been evaluated under Diagnostic Codes 5299-5251.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and '99.'  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27.   Diagnostic Code 5251 allows for a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  The examiner who performed the July 2010 VA examination did not provide measurements of the range of motion of the thighs.  As the Veteran's left and right thigh disabilities are rated by analogy to limitation of motion, he should be provided with a VA examination to determine the current nature and severity of his service-connected left and right thigh disabilities.  

With regard to the Veteran's service-connected left thumb disability, the examiner found that there was full apposition and flexion of the left thumb.  There was moderate pain in the thumb with these movements.  Sensation and intrinsic muscle functions were normal at both hands.  Carpal tunnel signs were negative.  All joints had full motion and alignment of the thumb was normal.  However, the examiner also noted that left hand had numbness in all five digits.  The right hand did not have pain or numbness.  Both hands tended to drop things.  Both hands felt weak, worse on the left.  The numbness at left hand was mostly in the ulnar four digits.  The examiner did not determine whether these functional limitations were attributed to his service-connected left thumb disability, or to a non-service-connected disorder.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected chronic synovitis of the carpal-first metacarpal joint of the left thumb with bone spur. 

With regard to the Veteran's claim for a respiratory disorder, the Board notes that there is evidence in the record that the Veteran's COPD is possibly aggravated by his allergic rhinitis.  See July 2010 VA respiratory examination.  In the Introduction, the Board referred a claim for entitlement to service connection for allergic rhinitis to the RO for appropriate action.  As such the Board will defer a decision on the Veteran's claim for entitlement to service connection for COPD until a decision has been made by the RO regarding entitlement to service connection for allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims referable to an acquired psychiatric disorder, skin disorder, respiratory disorder, bilateral hamstring disabilities, and left thumb disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
Take the necessary steps to obtain all current medical records reflecting treatment for the Veteran's skin, psychiatric, right and left hamstring, and left thumb disorders, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the appellant should be so advised of the specific information needed as well as any necessary medical releases.

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder, to include depression, anxiety, and insomnia.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

(A)  The examiner should identify all currently diagnosed acquired psychiatric disorders that meet the criteria under the DSM-5.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such had its onset in, or is otherwise related to, his military service.  

In so doing, the examiner should address the incidents in the Veteran's service treatment records and post-service medical records reflecting treatment for psychiatric issues and diagnoses of depression, anxiety, insomnia, and substance abuse.

(C)  For each currently diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such is caused or aggravated by the Veteran's service-connected disabilities (right shoulder, back, left thumb, and bilateral hamstring disabilities, tinnitus, and venereal warts).  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering such opinion, the examiner should consider and address the November 2015 private opinion relating the Veteran's depression to his service-connected disabilities. 

(D)  The examiner must determine the relationship between the Veteran's substance abuse disorder and any other diagnosed psychiatric disorder.  Specifically, the examiner should opine as to whether the Veteran's substance abuse (1) causes his other psychiatric disorders, (2) is a part of his other psychiatric disorders, or (3) is separate from his other psychiatric disorders.  If substance abuse is separate from his other psychiatric disorders, the examiner should determine whether it is caused or aggravated by his other diagnosed psychiatric disorders.  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.


4.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current skin disorder other than his service-connected venereal warts, to include tinea versicolor.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

This medical evaluation, if possible, should be performed during a time when this condition is in an active state, that is, during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition). 

The examiner is asked to:

(A)  Identify by diagnosis all skin disorders, to include those present on examination (with symptoms), and those which are not symptomatic on examination, but which are found to be ongoing with occasional/ recurrent symptoms. Provide information regarding the symptoms associated with each diagnosed disorder, and indicate whether the conditions are considered chronic or acute/resolved.

(B)  For each diagnosed skin disorder, render an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder is related to the Veteran's military service.

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to assess the nature and severity his service-connected left and right hamstring and left thumb disabilities.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.
 
The examiner should conduct range of motion testing of the thighs and left thumb.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back and left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thighs or left thumb due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should specifically identify the symptoms associated with the Veteran's service-connected chronic strain of the left and right hamstrings and chronic synovitis of the carpal-first metacarpal joint of the left thumb with bone spur.
 
With respect to these disabilities, the examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.
 
The examiner must provide a rationale for any opinion proffered.
 
6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


